                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RAYMOND J. KINNEY                                                                   PLAINTIFF

v.                             Case No. 4:16-cv-00716-KGB-BD

CHARLES HOLIDAY, et al.                                                         DEFENDANTS

                                              ORDER

          Before the Court is the Partial Recommended Disposition filed by United States Magistrate

Judge Beth Deere (Dkt. No. 64). No objections have been filed, and the time to file objections has

passed.     After careful consideration, the Court concludes that the Partial Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore denies plaintiff Raymond Kinney’s motion for summary

judgment (Dkt. No. 60).

          So ordered this 26th day of October, 2018.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
